DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on June 21, 2022:
Claims 1-7 are pending.  Claim 8 has been canceled as per Applicant’s request;
The specification objection and 112 rejection is withdrawn in light of the amendment;
The 102 and 103 rejections of record stand as modified in light of the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2003-308880A).
	As to claim 1, Sasaki discloses a method of activating a battery cell (post-treatment method) comprising an activation step (initial charging of paragraphs [0013], [0031], [0033], [0034]) at a set voltage (constant voltage charging) in a state in which the lithium secondary battery includes a positive electrode including LiaNibCocMdO2, where b is from 0.7 to 0.9 (with specific examples of 0.8, see paras. [0025], [0031], [0033], [0034]),  thus art-recognized as a nickel rich lithium-transition metal oxide having a layered structure containing 8 moles of nickel to a total of 1 mole of nickel to cobalt to manganese, a negative electrode (para. [0026]) a separator interposed between the aforementioned electrodes (para. [0027]) and an electrolyte solution (para. [0028]), all of which are provided in a laminate package (para. [0029]).  The battery is initially charged at a voltage from 4.0-4.3V at a temperature ranging from 45-60oC (paras. 0013], [0031], [0033], [0034]).  Specific examples in paras. [0031], [0033] and [0034] are at 4.3V and a temperatures of 45oC, 60oC and 40oC which is a voltage sufficiently equal to or higher than a voltage generating phase transition of the composite oxide.
As to the step of degassing: Sasaki teaches that by charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC, it is possible to remove most of the gas generated in advance (paras. [0013]-[0016], [0043]).  Thus, Sasaki recognizes a step of de-gassing the battery after charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC. In addition, Sasaki recognized that larger amount of gas is generated on an initial discharge of a lithium nickel cobalt composite oxide material thereby resulting in undesired swelling of the battery (para. [0006]) and aims to suppress battery swelling (para. [0007]).  Sasaki then teaches that subjecting the battery to the same initial charge voltage and temperature removes most of the gas generated from the battery in advance (paras. [0013]-[0015]).  Thus the teachings of Sasaki are in fact drawn to a method which removes gas from the battery.
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that Sasaki employs the same nickel-rich composite oxide, having the same nickel molar ratio in a battery having an opposing electrode, separator, electrolyte all in a housing wherein the battery is subjected to an initial treatment at a temperature ranging from 45-60oC at a voltage ranging from 4.0-4.3V, with specific examples discussed above at the same temperature and voltages as the instant invention (paras. [0013], [0031], [0033] and [0034] are at 4.3V and a temperatures of 45oC, 60oC and 40oC which is a voltage sufficiently equal to or higher than a voltage generating phase transition of the composite oxide).  In addition, the disclosure does not provide any showing that activation voltages outside the range of 4.15-4.3V do not provide the same threshold as in claim 1 (being equal to or higher than a voltage generating phase transition of the oxide composite).  Thus since the invention of Sasaki is remarkably similar to that of the instant invention which not only encompasses the inventive voltage and temperature but also recites specific examples within the inventive voltage and temperature of the instant application, the prior art of Sasaki will expectedly have the same characteristics and benefits as the instant invention and inherently provided degassing, absent clear evidence to the contrary.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 2, Sasaki teaches of a voltage range from 4-4.3V (para. [0013] with specific examples initially charged to 4.3V (paras. [0031], [0033], [0034]).
As to claim 4, the battery is heated to a temperature ranging from 45-60oC (paras. [0013], [0031], [0033] and [0034]).
As to claim 6, the composite oxide of Sasaki is LiaNibCocMdO2, where b is from 0.7 to 0.9 (with specific examples of 0.8, see paras. [0025], [0031], [0033], [0034]).  Specific examples include LiNi0.8Co0.15Al0.05O2 (para [0025]) which falls under the scope of the oxide of claim 6.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 2 above, and further in view of Fujii (U.S. Patent Application No. 2017/0005308).
Sasaki is silent regarding the C-rate of the initial charging therein.
Fujii is directed to a lithium battery and method of initially charging the battery at similar conditions.  For example, Fujii teaches of performing an initial charge at 55oC at a current of 0.1C to a voltage of 4.1V (para. [0040]).  These conditions were known in the art to sufficiently activate the battery.  Initial battery charge rates on the order of 0.1C and 0.2C are notoriously well-known in the art as suitable rates for initially charging a battery.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Sasaki by charging at a rate of 0.2C or less, such as 0.1C as taught by Fujii since it would have provided a safe and effective rate for initially charging a battery.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above.
Sasaki teaches performing the heated initial charge process for 10 hours (para. [0030]).  
Sasaki does not teach of maintaining the process for 0.5-1 day (12-24 hours).
It is noted that Sasaki teaches of a duration of 10 hours is which is just outside the range of claim 5.  As, Sasaki teaches of performing initial charge under the same voltage and temperature conditions for nearly the same duration as claim 5 for the purposes of preventing gas formation within the battery, and as there is no evidence of criticality regarding the claimed range compared to lengths of time which are just outside the claimed range, there is an expectation that the difference in time is a minor difference.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above, in view of Miura et al. (U.S. Patent Application No. 2017/0018818).
Sasaki does not teach of the activation including a first activation voltage charge state and a second activation voltage charge state which are different from each other and alternated in the activation step.
Miura discloses a method of manufacturing a lithium battery wherein the initial charge process includes charging at a first voltage charge state and then at a second voltage charge state which is higher (different) than the first voltage charge state (abstract, Figs. 5, 8, 12, para. [0077]).  The application of the two-state charge process prevents electrolyte decomposition and reduce battery resistance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the initial charge process of Sasaki to include the two-stage charge process of Miura since it would have prevented electrolyte decomposition and reduced battery resistance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2003-308880A) as applied to claim 1 above, in view of Amiruddin et al. (U.S. Patent Application No. 2013/0043843).
Sasaki does not teach of the activation including a first activation voltage charge state and a second activation voltage charge state which are different from each other and alternated in the activation step.
Amiruddin discloses a battery formation protocol wherein the battery is subjected to a first charge at a voltage up to 4.225V and a second voltage of about 4.275V to 4.39 V (para. [0004]).  During the first charging voltage reversible capacity loss is suppressed (para. [0082]) and during the second higher voltage, sufficient activation is achieved while maintaining stability (para. [0043]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the initial charge process of Sasaki to include a two stage voltage process as taught by Amiruddin since it would have provided reduced irreversible capacity loss while achieving sufficient activation and electrochemical stability.  
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Sasaki does not explicitly recognize that C-rate affects capacity reduction during oxidation gas generation process in a Ni-rich lithium transition metal composite oxide.  
This argument is not persuasive.
With respect to claims 1-2 and 4-7, this argument is not persuasive as these claims do not recite any limitation to the C-rate.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a C-rate for charging) are not recited in claims 1-2 and 4-7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, Sasaki discloses the same general method as recited in claim 1 and, as a result, the conditions therein will inherently provide for degassing.  
As to the step of degassing: Sasaki teaches that by charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC, it is possible to remove most of the gas generated in advance (paras. [0013]-[0016], [0043]).  Thus, Sasaki recognizes a step of de-gassing the battery after charging initially at a voltage from 4.0-4.3V at a temperature from 45-60oC.  In addition, Sasaki recognized that larger amount of gas is generated on an initial discharge of a lithium nickel cobalt composite oxide material thereby resulting in undesired swelling of the battery (para. [0006]) and aims to suppress battery swelling (para. [0007]).  Sasaki then teaches that subjecting the battery to the same initial charge voltage and temperature removes most of the gas generated from the battery in advance (paras. [0013]-[0015]).  Thus the teachings of Sasaki are in fact drawn to a method which removes gas from the battery.
In the case of the instant application the basis for expectation of inherency is that Sasaki employs the same nickel-rich composite oxide, having the same nickel molar ratio in a battery having an opposing electrode, separator, electrolyte all in a housing wherein the battery is subjected to an initial treatment at a temperature ranging from 45-60oC at a voltage ranging from 4.0-4.3V, with specific examples discussed above at the same temperature and voltages as the instant invention (paras. [0013], [0031], [0033] and [0034] are at 4.3V and a temperatures of 45oC, 60oC and 40oC which is a voltage sufficiently equal to or higher than a voltage generating phase transition of the composite oxide).  In addition, the disclosure does not provide any showing that activation voltages outside the range of 4.15-4.3V do not provide the same threshold as in claim 1 (being equal to or higher than a voltage generating phase transition of the oxide composite).  Thus since the invention of Sasaki is remarkably similar to that of the instant invention which not only encompasses the inventive voltage and temperature but also recites specific examples within the inventive voltage and temperature of the instant application, the prior art of Sasaki will expectedly have the same characteristics and benefits as the instant invention and inherently provided degassing, absent clear evidence to the contrary.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
To date, Applicant’s response fails to provide sufficient evidence that Sasaki does not inherently provide for degassing.  And since the conditions of Sasaki are the same as the conditions of claims 1, 2, 4 and 6 and as Sasaki does appear to teach of the method therein for removing gas on an initial charge (paras. [0013]-[0015], there is a reasonable expectation that the activation process of Sasaki will also inherently provide for degassing and therefore still anticipates the invention of claims 1, 2, 4 and 6.
Applicant further argues that the initial charge/discharge process of Fujii is not for removing gas.
This argument is not persuasive.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the case of Sasaki in view of Fujii, Sasaki again teaches of the same process conditions for claim 3 other than the charge rate of claim 3.
Fujii is directed to a lithium battery and method of initially charging the battery at similar conditions.  For example, Fujii teaches of performing an initial charge at 55oC at a current of 0.1C to a voltage of 4.1V (para. [0040]).  These conditions were known in the art to sufficiently activate the battery.  Initial battery charge rates on the order of 0.1C and 0.2C are notoriously well-known in the art as suitable rates for initially charging a battery.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Sasaki by charging at a rate of 0.2C or less, such as 0.1C as taught by Fujii since it would have provided a safe and effective rate for initially charging a battery.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	The modification of Sasaki in view of Fujii has sufficient motivation above to provide for a safe and effective rate for initially charging a battery.   While the instant invention alleges another advantage, as the prior art combination of Sasaki in view of Fujii provides for the same conditions as the invention of claim 3, any such advantage would expectedly and naturally flow from Sasaki in view of Fujii which further obviates the claimed charge rate (see MPEP § 2145).
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
In addition, the instant invention fails to provide any showing of unexpected results or patentable criticality to the C-rate.  The specification teaches that the activation voltage may be performed at a C-rate of 0.2C or less (para. [0014]) and does not provide any evidence of criticality for the C-rate.  In fact, the disclosure suggests that the C-rate of the secondary battery subjected to the inventive activation step may be any rate which is commonly used in a general formation process in a lithium battery (para. [0062]).  Therefore, the invention as set forth in the originally filed disclosure does not appear to set forth any showing of unexpected results or patentable criticality to the exemplified C-rate.  
	In summation, the arguments to Sasaki in view of Fujii with respect to the C-rate is not persuasive and the rejection stands.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0349327 discloses low C-rate initial charging of high nickel lithium transition metal oxides was conventionally known in the art prior to the date of the instant invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725